UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27828 TN-K ENERGY GROUP INC. (Name of registrant as specified in its charter) Delaware 13-3779546 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 649 Sparta Highway, Suite 102, Crossville, TN (Address of principal executive offices) (Zip Code) (931) 707-9599 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.38,176,085 shares of common stock are issued and outstanding as of November 14, 2012. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • our ability to continue as a going concern, • our business and growth strategies, • risks associated with the external factors that impact our operations, • our ability to satisfy our debt obligations which predate our existing business, • volatility in oil prices, • risks associates in general with oil and gas operations, • our ability to find additional reserves, and • the impact of government regulation and the impact of possible changes in tax laws. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements due to a number of factors, including: • significant unforeseen events that have global or national impact such as major political disruptions, extended economic depression, and technological breakthroughs in producing oil and natural gas or in producing alternative forms of energy, • unanticipated future changes in oil or natural gas prices, and • other uncertainties inherent in the production of oil and natural gas. 2 You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2011 and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “TN-K", "we"", "our", the "Company" and similar terms refer to TN-K Energy Group Inc., a Delaware corporation formerly known as Digital Lifestyles Group, Inc In addition, when used herein and unless specifically set forth to the contrary, “Third Quarter 2012” refers to the three months ended September 30, 2012, “Third Quarter 2011” refers to the three months ended September 30, 2011, “2012” refers to the year ending December 31, 2012, and “2011” refers to the year ended December 31, 2011. 3 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. TN-K Energy Group Inc Balance Sheets September 30, December 31, (Unaudited) (Audited) ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable-related party - Accounts receivable TOTAL CURRENT ASSETS OIL AND GAS PROPERTY (Successful efforts method), at cost EQUIPMENT, net of depreciation OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Liquidated damages - Note payable - related party Convertible - notes payable - TOTAL CURRENT LIABILITIES Asset retirement obligation Deferred income taxes payable - Derivative and warrant liabilities - STOCKHOLDERS' DEFICIT: Preferred stock, $.01 par value, 5,000,000 shares authorized, none issued, and outstanding - - Common stock, $.03 par value, 100,000,000 shares authorized, 38,176,085 and 37,888,939 issued and outstanding, respectively Additional Paid - In Capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanyingnotes to financial statements. 4 TN-K Energy Group, Inc. Statement of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue: Commission $
